TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 25, 2014



                                      NO. 03-13-00056-CR


                                   Jeffery N. Rucks, Appellant

                                                 v.

                                  The State of Texas, Appellee




           APPEAL FROM 207TH DISTRICT COURT OF COMAL COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART–
                      OPINION BY JUSTICE PURYEAR




This is an appeal from the judgments of conviction entered by the district court and from the

pretrial jail credit awarded by the district court. Having reviewed the record and the parties’

arguments, the Court holds that there was no reversible effort in the district court’s judgments of

conviction but that there was error in the district court’s award of pretrial jail credit. Therefore,

the Court affirms the district court’s judgments of conviction, reverses the district court’s award

of pretrial jail credit, and remands the case for further proceedings consistent with this Court’s

opinion. Because appellant is indigent and unable to pay costs, no adjudication of costs is made.